Citation Nr: 1502156	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  14-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left lower extremity disability.

2.  Entitlement to service connection for right lower extremity disability.

3.  Entitlement to service connection for a disorder of the lumbar spine, to include as secondary to numbness of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the RO (Regional Office) in Hartford, Connecticut.  

Medical evidence has been associated with the file subsequent to the June 2014 statement of the case (SOC).  The Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board has considered documentation included in Virtual VA and VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The in-service leg pain was acute and resolved.  The current peripheral artery disease and atherosclerosis of the left lower extremity did not manifest in service and are unrelated to service, and a neurologic disorder or vascular disorder was not manifest within one year of separation.
2.  The in-service leg pain was acute and resolved.  The current peripheral artery disease and atherosclerosis of the right lower extremity did not manifest in service and are unrelated to service, and a neurologic disorder or vascular disorder was not manifest within one year of separation.

3.  A disorder of the lumbar spine did not manifest in service and is unrelated to service, and arthritis was not manifest within one year of separation.

4.  The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  Peripheral artery disease and atherosclerosis of the left lower extremity were not incurred in or aggravated by service, and an organic disease of the neurologic system or a vascular disorder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Peripheral artery disease and atherosclerosis of the right lower extremity were not incurred in or aggravated by service, and an organic disease of the neurologic system or a vascular disorder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  A disorder of the lumbar spine was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The claim for service connection for a lumbar spine disorder on a secondary basis lacks legal merit.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  He was provided notice of how to establish a claim for secondary service connection. The claims were most recently readjudicated in a June 2014 SOC.

For all of these reasons, the Board concludes that the claims may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  A VA examination dated in July 2012 addressed the Veteran's numbness of the lower extremities and lumbar spine disorder.  The examinations considered the Veteran's history and set forth objective findings necessary for adjudication.  The examination is adequate and further examination is not needed.  

The Veteran also testified at a hearing before a VLJ. During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claims. The VLJ clarified the issues on appeal, clarified the theories of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, a vascular disorder and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

Lower Extremities

The Veteran has current peripheral artery disease and atherosclerosis affecting the bilateral lower extremities.  See, e.g., July 2012 VA examination report.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case, as it has not been claimed that the disabilities were incurred while engaging in combat.

The Veteran contends he was exposed to extreme and prolonged subzero temperatures during a flight from Greenland to Mississippi in approximately 1954.  He contends that the heating system malfunctioned during the flight and that he had only blankets for warmth.  He states he had extreme pain, numbness, and reduced mobility following the flight, and that he was ultimately treated with wintergreen and hot towels.  He contends that he has suffered from problems in his legs ever since.  See, e.g., Hearing Transcript, p. 3-6.

Service personnel records show service in Greenland from June 1954 to October 1954.  STRs, p. 19/43.  A March 1955 service treatment record shows a complaint of pain in the legs.  The Veteran was treated with wintergreen.  STRs, p. 23/43.  On separation from service, his examination was normal for pertinent systems and the Veteran voiced no complaints related to his legs.  STRs, p.4-5 & 9-10/43.  The vascular system, lower extremities, spine and neurologic system were normal.

On the issue of nexus, the file contains medical opinions and the Veteran's lay statements.

In October 2011, the Veteran sought treatment for bilateral leg pain in the ankles, calves, thighs, and hips, particularly on exertion.  A VA treating provider found that given the failed treatment on Cilostazol, and the varying walking intervals at which the Veteran experienced the back pain, his symptoms were consistent with radiculopathy.  The examiner opined that multifactorial DJD, spinal stenosis, lumbar disc disease, and spondylolisthesis were responsible for the pain.  Virtual VA File, CAPRI Entry July 24, 2012, p. 3/17.

In May 2012, the Veteran reported bilateral leg pain of the upper calf, thigh, and buttocks.  The VA treating provider found the pain was due to "lumbar osteoarthritis and vascular claudication from PAD [peripheral artery disease] likely aortoiliac and SFA [superficial femoral artery] given muscles affected."  Virtual VA File, CAPRI Entry July 24, 2012, p. 13/17.

On VA examination in July 2012, the examiner opined that the Veteran's current symptomatology was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner found that the Veteran currently suffers from atherosclerosis and peripheral artery disease, both of which can cause the current symptoms, but neither of which were caused by cold exposure. While sensory nerve issues, which were not diagnosed on examination, could be explained by cold exposure, the Veteran's current blood flow deficits were explained by the presence of atherosclerosis.  The examiner additionally found that the Veteran's spinal stenosis contributes to the symptomatology.  The examiner accepted the Veteran's in-service cold exposure and noted the service treatment record documenting leg pain, but opined that his current symptoms were attributable to spinal stenosis and peripheral artery disease.

In August 2012, the Veteran reported a past hypothermal injury, consisting of 12 hours of below 40 degree temperatures in an airplane.  He reported a loss of sensation and motor function.  Current complaints consisted of leg pain on exertion.  The Veteran underwent a non-invasive arterial blood flow study.  The impression was peripheral vascular disease.  There was no significant occlusive disease.  Virtual VA File, CAPRI Entry June 18, 2014, p. 13/15.

In November 2012, it was noted the Veteran had recently undergone ankle-brachial index testing.  Given the results of this testing, the provider opined that the Veteran's bilateral leg pain was most likely due to lumbar osteoarthritis, rather than cold exposure.  Virtual VA File, CAPRI Entry June 18, 2014, p. 43-44/54.

In June 2014, the Veteran reported pain in his legs since the in-service cold exposure.  His medical history was documented.  The examiner diagnosed, "lower extremity pain since 1954. [T]his is likely related to cold exposure in Greenland."  VBMS Entry June 19, 2014.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  The Veteran current peripheral artery disease, atherosclerosis, and neurological manifestations of a lumbar spine disorder.  He suffered cold exposure in service and had leg pain.  However, the in-service leg pain was acute and resolved, and his current disorders are unrelated to service or events therein.

In this regard, the Board finds the VA examination report of July 2012 to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, as well as the service treatment and personnel records.  He provided a rationale for the conclusions reached.  His findings are consistent with the cited VA treatment notes of record.

By contrast, the positive opinion of the June 2014 provider is of less probative value because it does not contain a rationale, particularly in light of the remainder of the medical evidence to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding most of the probative value of a medical opinion comes from its reasoning.)  

The only other evidence to the contrary of the VA examination report and treatment notes is the lay evidence.  Here, the Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds that the lay statements regarding the in-service cold exposure are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  Other etiologies were identified.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

For these reasons, the Board finds that the current peripheral artery disease and atherosclerosis of the lower extremities are not due to disease or injury that was incurred in or aggravated by active service.  

The Board additionally notes that while chronic disabilities, such as vascular disease, arteriosclerosis, arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document such a disorder within one year of the Veteran's March 1956 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, peripheral artery disease and atherosclerosis were not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

To the extent that he reports that he has had on-going manifestations since service, such report is inconsistent with the normal separation examination, his denial of pertinent pathology and his report for treatment purposes in October 2011 that he recovered function after warming.  The report of on-going manifestations is not credible.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lumbar Spine Disorder

The Veteran has current spinal stenosis, degenerative joint disease, disc disease and spondylolisthesis.  See, e.g., July 2012 VA examination report.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that the numbness in his legs and feet have caused stress and pain in his back, resulting in his current back disorder.  See Hearing Transcript, p. 7-8.

A review of service treatment records reveals no complaints, treatment, or documentation pertaining to the back.  On separation from service, the Veteran's spine and musculoskeletal system was normal.  He voiced no complaints in this regard.  STRs, p.4-5 & 9-10/43.  

On the issue of nexus, the file contains a VA examination report and the Veteran's lay statements.

On VA examination in July 2012, the examiner offered a negative nexus opinions on the issue of direct service connection, explaining, "spinal stenosis is a condition developed by time and natural aging progression not cold exposure."  
The Board finds the report adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his opinion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed the Veteran's reported history and symptoms in rendering the opinions, as well as the service treatment records.  He provided a rationale for the conclusion reached.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  Here, the Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current spinal stenosis was not related to service, including to cold weather exposure.  The etiology was aging.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

For these reasons, the Board finds that the current spinal pathology is not due to disease or injury that was incurred in or aggravated by active service.  

To the extent that the Veteran claims entitlement to service connection for a lumbar spine disorder as secondary to residuals of cold injuries to the lower extremities, the claim must be denied as a matter of law because service connection has not been established for cold injury residuals, or for any other disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board additionally notes that while chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the lumbar spine within one year of the Veteran's March 1956 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, arthritis was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for left lower extremity disability is denied.

Service connection for right lower extremity disability is denied.

Service connection for a disorder of the lumbar spine is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


